Citation Nr: 0930056	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  01-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for 
osteochondromatosis of the right knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to May 1970.  
He was born in 1945.

These claims arose before the Board of Veterans' Appeals 
(Board) from rating decisions by the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran has since moved to South Africa, and the VARO 
with jurisdiction then became the Washington, D.C., RO; it 
now is in the Pittsburgh, Pennsylvania, RO, at the Foreign 
Case Office. 

A December 2000 rating action had denied entitlement to 
service connection for asthma.  In January 2001, the Veteran 
testified at a personal hearing at the RO.  In February 2003, 
the RO issued a rating action which awarded non-service-
connected disability pension benefits, effective November 20, 
2002, and which denied increased evaluations for service-
connected osteochondromatosis of the right knee and for 
arthritis of each knee. 

In June 2003, the case, which consisted of only the asthma 
claim at that time, was remanded by the Board so that a 
Travel Board hearing could be scheduled.  The Veteran was 
sent three notices of scheduled hearings; however, he 
ultimately indicated in July 2004 that he could not return to 
the United States for the hearing.

In a decision in November 2005, the Board denied entitlement 
to service connection for asthma and denied entitlement to an 
effective date earlier than November 20, 2002, for the award 
of non-service-connected pension.  The Board remanded the 
issues shown on the first page of the present decision for 
development, to include acquisition of available treatments 
records and a new examination.

Service connection is also in effect for vasomotor rhinitis, 
for which a 30 percent rating is assigned.


FINDINGS OF FACT

1.  The Veteran repeatedly failed, without good cause, to 
respond to scheduling by the American Embassy in London for 
examination by a fee-basis physician in South Africa for VA 
orthopedic examinations and accompanying diagnostic tests, 
which were scheduled to determine the severity of his 
service-connected bilateral knee disabilities.

2.  There is insufficient evidence upon which to render an 
informed decision as to the issues of entitlement to 
increased ratings for the Veteran's knee disabilities.


CONCLUSION OF LAW

The claim of entitlement to an increased ratings for knee 
disabilities is denied based on the Veteran's failure to 
report for scheduled examinations.  38 C.F.R. § 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

As regards the Vazquez case, the notifications to the Veteran 
were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life.  There is no 
prejudicial error either alleged or shown. 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable General Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which code or codes 
are most appropriate for application of the case, and provide 
an explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based upon the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit Court has 
also held that the Board must review the entire record, but 
need not discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the appeal arose from the initially 
assigned rating, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (for 
impairment of the knee), a 10 percent disability evaluation 
requires slight recurrent subluxation or lateral instability.  
A 20 percent evaluation requires moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  Under 38 C.F.R. § 
4.71a, DC 5259, a 10 percent rating is warranted for: 
"cartilage, semilunar, removal of, symptomatic."  The 10 
percent rating is the maximum rating provided for under DC 
5259.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  Under 
DC 5260, limitation of flexion of the knee to 60 degrees 
warrants a noncompensable evaluation, limitation of flexion 
to 45 degrees warrants a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation, and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this code.

The Rating Schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion. 38 C.F.R. § 4.71, Plate II.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992); and Colayong v. 
West, 12 Vet App 524 (1999) (citing Dorland's Illustrated 
Medical Dictionary 86 (28th Ed. 1994).  In the absence of 
ankylosis, a service-connected disability may not be rated 
based on ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

VA's General Counsel has held that a Veteran who has the 
separate conditions of arthritis and instability of a knee 
can receive separate ratings under Diagnostic Codes 5003 and 
5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When a 
knee disorder is already rated under DC 5257, the Veteran 
must also have limitation of motion (at an otherwise 
noncompensable level) under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98; 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a Veteran has a 
knee disability evaluated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under DC 5260 or 
DC 5261; rather, such limited motion must at least meet the 
criteria for a zero-percent rating.  In the alternative, a 
compensable rating may be granted by virtue of 38 C.F.R. § 
4.59.

In VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004), the General 
Counsel held that, when considering DCs 5260 and 5261 
together with 38 C.F.R. § 4.71, a Veteran may receive a 
rating for limitation of flexion only, limitation of 
extension only, or separate ratings for limitations in both 
flexion and extension under DC 5260 (leg, limitation of 
flexion), and DC 5261 (leg, limitation of extension).  Where 
a Veteran has both a limitation of flexion and limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
part as arthritis degenerative.

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis, and DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint of group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Shortening of bones of the lower extremity, from 1 1/4 to 2 
inches (3.2 centimeters to 5.1 centimeters) warrants a 10 
percent rating.  Higher ratings are assignable for shortening 
of more than 2 inches.  38 C.F.R. § 4.71a, Diagnostic Code 
5275.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2007), for one 
year following implantation of a knee prosthesis for service-
connected knee disability, a 100 percent rating is assigned, 
followed thereafter by a 60 percent schedular rating when 
there are chronic residuals consisting of severe painful 
motion or weakness or by a minimum rating of 30 percent 
rating.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10. 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993) 
(functional loss due to pain is to be rated at the same level 
as the functional loss when flexion is impeded).

In reviewing this matter, the Board notes that, if a veteran 
has separate and distinct manifestations relating to the same 
injury, he or she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the 
evaluation of the same manifestation under different 
diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2007).  

The Rating Schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  See also Brady v. Brown, 4 
Vet. App. 203 (1993).

III.  Factual Background and Analysis

Prior clinical records are in the file for comparative 
purposes including from a VA examination in 2000.

When examined by VA in Texas in October 2002, the Veteran 
complained of pain in his knees, right worse than the left.  
He said he had a medial unloader brace but it only helped a 
little bit.  A magnetic resonance imagining (MRI) was 
scheduled but he declined to get into the machine because of 
claustrophobia.  He said he had had only one prior surgery in 
service to remove cartilage.  On examination, both knees had 
good motion but moderate crepitus and pain.  There was 
effusion and tenderness, laterally on the right knee, and 
medially and laterally on the left knee.  Ligaments were 
stable.  X-rays of both knees showed moderate medical 
degenerative joint disease.  His therapy was to include 
Ibuprofen and strength and strengthening modalities for both 
knees.

A report from a private treatment facility is of record, 
dated in January 2003.  He has previously been seen there for 
his knee problems which got worse with weather changes, 
prolonged sitting, etc.  There was occasional giving way of 
the knees; he was wearing a derotational brace on the right 
knee and a soft knee brace on the left knee.  On examination, 
he had no swelling of either knee but tenderness at the joint 
lines.  Range of motion was 0 to 90 degrees on the right and 
0-85 degrees on the left.   Lachman's and Drawer's signs were 
negative.  X-rays confirmed mild bilateral degenerative joint 
disease. 

On VA orthopedic examination in January 2003, he had similar 
complaints and clinical findings to those shown on the 
private evaluation at about the same time.  There was no 
malalignment or demonstrable instability, but he used a cane 
and wore the brace on his right knee.  He said he had loss of 
motion, right greater than left.  X-rays confirmed mild to 
moderate degenerative changes in the medial compartments of 
both knees.

The most recent clinical findings now available are from 
March and April 2003 when he was continuing to be seen for 
various problems including of a dental nature, and including 
knee complaints. 

As also noted in the 2005 action by the Board, noting the 
evidence from 2003, the Board found that the current degree 
of disability caused by the Veteran's knee disorders was not 
clear, and determined that another VA examination was 
necessary.  It was also determined that it should be 
ascertained whether the Veteran has sought additional 
treatment since 2003.

The case was remanded and current clinical records were 
sought from the VA facility in Texas where he had been seen 
in 2003; these were again the most up-dated ones available.  
There was no indication from the Veteran that there were any 
other records available at that, or any other, location.

Considerable effort was undertaken to secure a fee-basis 
examination via staff at the American Embassy in London which 
communicated with and secured cooperation from a private 
physician in the Veteran's current location of Durban, South 
Africa.  The Veteran was fully informed by correspondence 
that this was to be effectuated in August 2008, and informed 
that it had been done in two letters, dated in September and 
October 2008, all sent to his address of record.  Therein, he 
was informed that the examinations had been arranged and he 
was given the specific contact points for letting the 
physician know as to confirming the arrangements.  And, 
although he did not specifically respond to either, none of 
the letters were returned as undeliverable.  The physician 
with whom the examinations had been scheduled in South Africa 
communicated in writing with the Embassy in November 2008 
that the Veteran had not contacted his office, and thus 
further action could not be taken to get him examined.  On 
follow-ups by the Embassy in December 2008 and April 2009, 
there was no further response to the examination scheduling 
request and the case was returned for further appellate 
review.

Where there is a claim for increase submitted by a Veteran, 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a VA examination will be authorized, and 
individuals for whom an examination has been scheduled are 
required to report for the examination. 38 C.F.R. § 3.326(a).  
Provided that it is otherwise adequate for rating purposes, 
any hospital report or any examination report from any 
government or private institution may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(b).  
Provided that it is otherwise adequate for rating purposes, a 
statement from a private physician may be accepted for rating 
a claim without further examination. 38 C.F.R. § 3.326(c).

Under 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate. Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

The Board will also note that VA's duty to assist in the 
development of a claim is not a one-way street.  A Veteran 
must cooperate when he is asked for information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A Veteran must keep VA 
informed of his whereabouts.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996); see also Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  Furthermore, while VA does have a duty to assist 
the Veteran (appellant) in the development of a claim, that 
duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262 
(1993).

The Board recognizes that the Veteran has reported that pain 
and other physical problems hamper him, and such an 
explanation for failing to report could arguably constitute 
good cause under the provisions of 38 C.F.R. § 3.655(a).  
However, no such explanation was provided following his most 
recent failures to report or even respond to the somewhat 
extraordinary and unusual efforts undertaken on his behalf to 
get him examined at his current residential location of 
record in South Africa.  It appears that notifications of the 
plans for examination(s) were sent to the Veteran's last 
known address of record, and this and other correspondence 
and documents which have been sent there on numerous other 
occasions has not been returned as undeliverable.

It is clear that the Veteran was well aware of the necessity 
of reporting for a VA examination, in light of the numerous 
attempts to arrange an examination, including a remand from 
the Board for that purpose.  As he has failed to attend the 
most recent scheduled examination(s), even though all 
appropriate and reasonable accommodations were apparently 
made, the Board concludes that the Veteran's claim of 
entitlement to increased evaluations for bilateral knee 
disabilities strain must be denied in accordance with 38 
C.F.R. § 3.655(a) and (b).

In reaching this conclusion, the Board has considered whether 
the benefit sought on appeal can be awarded without another 
VA examination.  However, having reviewed the complete 
record, and for the reasons and bases set forth below, the 
Board further finds that, in the absence of a new 
examination, entitlement to the benefit sought on appeal 
cannot otherwise be established or confirmed. 38 C.F.R. 
§ 3.655(a).  

Moreover, in light of the medical evidence discussed above, 
and regardless of what diagnostic code may be used for any of 
these knee problems, the Board finds that the claim of 
entitlement to an increased rating for his knee disabilities 
cannot be established or confirmed without a current VA 
examination. 

Having found that the Veteran has failed to report for 
scheduled VA examination, which is necessary to establish 
entitlement to an increased rating, and that he has failed to 
demonstrate good cause for his failure to report, the Board 
further finds that the Veteran's claim of entitlement to an 
increased ratings for bilateral knee disabilities must be 
denied in accordance with 38 C.F.R. § 3.655(a) and (b).  
Parenthetically, since substantive schedular criteria for 
rating his knees are not being used, there is no need to 
discuss the applicability at this point of referral under 
extraschedular mandates.  See, e.g., Thun v. Peake, 22 Vet. 
App. 111, 115 (2008) (holding that , "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.").  The evidence is not equivocal in that regard, 
and a reasonable doubt to be resolved in the Veteran's favor 
is not demonstrated.


ORDER

Entitlement to an increased evaluations for arthritis of the 
right knee, arthritis of the left knee, and 
osteochondromatosis of the right knee, each rated as 10 
percent disabling, is denied



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


